UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 333-148493 NEXT FUEL, INC. (Exact name of registrant as specified in it's charter) NEVADA 32-2305768 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 122 North Main Street, Sheridan, WY 82801 (Address of Principal Executive Offices) (307) 674-2145 (Registrant's Telephone number, including area code) 821 Frank Street Sheridan WY 82801 (Former Address of Principal Executive Offices, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o Nox Indicate the number of shares issued and outstanding of each of the issuer’s classes of common stock, as of May 3, 2012: 10,485,500shares of issued common stock. NEXT FUEL, INC. FORM 10-Q March31, 2012 INDEX PART I FINANCIAL INFORMATION Item 1.
